UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 5, 2008 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 000-07258 23-1721355 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 450 WINKS LANE, BENSALEM, PA 19020 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 245-9100 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 5, 2008 we issued a press release announcing further initiatives and actions being taken as a result of our ongoing business review and in response to the continuing weak retail and economic environment in which we are currently operating.A copy ofour press release is included as Exhibit 99.1 hereto and is incorporated herein by reference. Also on February 5, 2008 we delivered a letter and a presentation to our employees in connection with this announcement.A Copy of our letter to employees is attached as Exhibit 99.2 hereto and is incorporated herein by reference.A copy of the slide show we used in conjunction with our presentation to our employees is included as Exhibit 99.3 hereto and is incorporated herein by reference. Item 9.01. Financial Statements Exhibits. (d) Exhibits Exhibit No. Description 99.1 Press Release dated February 5, 2008 99.2 Letter to Employees dated February 5, 2008 99.3 Slide Presentation dated February 5, 2008 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHARMING SHOPPES, INC. (Registrant) Date:February 5, 2008 /S/ ERIC M. SPECTER Eric M. Specter Executive Vice President Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated February 5, 2008 99.2 Letter to Employees dated February 5, 2008 99.3 Slide Presentation dated February 5, 2008 3
